While I agree with the majority's position on Commercial Union's and American's appeal, I respectfully dissent from the position taken as to Turner Construction's cross-appeal for attorney fees. The majority holds that an insured may recover costs for enforcing an indemnity contract regardless of the indemnitor's good faith or bad faith in refusing to defend a claim, but affirms the trial court's denial of attorney fees nonetheless because Turner failed to submit evidence of the legal fees it had incurred. I concur in the holding that Turner is entitled to attorney fees; however, I would remand this case to the trial court for a determination of reasonable attorney fees. *Page 6 
The majority affirms the trial court's denial of attorney fees because Turner proffered no evidence to support its claim. I believe that in an action for declaratory judgment, the party seeking declaratory relief must first show that it is entitled to declaratory relief before a hearing on a claim for attorney fees can be held. A party should not be expected to prove the reasonableness of the requested attorney fees before it knows whether it will prevail on the declaratory judgment.
In the instant case, Turner sought declaratory relief so that Commercial Union and American would defend it in another suit. As the trial court recognized, there was a genuine dispute whether Commercial Union and American were under any duty to defend Turner. Because there was a genuine dispute, the trial court summarily dismissed Turner's demand for attorney fees.
As discussed in the majority opinion, the trial court applied an incorrect legal standard in requiring bad faith on Commercial Union's and American's part before awarding Turner attorney fees. I agree that good faith or bad faith is irrelevant. Had the trial court applied the proper standard to this issue, I do not believe it would have summarily dismissed Turner's claim. Accordingly, I would reverse this case as to the issue of Turner's attorney fees and remand it for a hearing solely on that issue.